Atkinson, J.
1. The administrator of the. estate of M. E. McLendon, deceased, instituted suit against Lamar College upon certain promissory notes, alleging that the decedent was the executrix and sole legatee named in the will of J. S. McLendon; and that the notes upon which the suit was based were given for the balance of the purchase-price of certain lands left by the testator. The notes were made payable to the plaintiff’s intestate individually and as executrix of the will. Before the death of the intestate all of the debts of the testator had been paid, and the notes as well as the land for which they were given became the property of the intestate. Held: {a) The petition was not subject to demurrer on the ground that a representative of the testator’s estate was not made a party plaintiff. (&) The petition set forth a cause of action.
2. The notes provided for the payment of attorney’s fees in the event it became necessary to place them in the hands of an attorney at law for collection. They concluded thus: "Witness hand & seal. [Signed] Lamar College by L. 0. Bricker, Prest. Corp. (Seal). By J. Hop-wood, Secy. & Treas. (Seal).” More than ten days before the return day of court at which the suit was instituted, the plaintiff’s attorneys served written notice of their intention to file suit, and to claim attorney’s fees in accordance with the terms of the note, against the corporation, by sending the notice to J. Hopwood, secretary and treasurer of the corporation. Held, that in view of the manner in which the notes were signed by J. Hopwood, and inasmuch as the corporation did not deny, but admitted, his authority to sign them, the notice as to the claim for attorney’s fees was properly served on him.
3. The general allegations in the answer relied on to charge fraud as a basis for rescission of the contract were insufficient.
4. None of the allegations in the answer set forth a good defense to the action, and the court did not err in striking the answer on demurrer.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.

J. F. Golightly, for plaintiff in error.
Green, Tilson & McKinney, contra.